DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species A in the reply filed on 17 December 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 9-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 17 December 2021.

Specification
The disclosure is objected to because of the following informalities: 
[0027], line 4, “for a handle 116” should read “for the lifting handle 116”
Appropriate correction is required.

Claim Interpretation
Regarding claims 3 and 5, the examiner notes that silicon refers to the nonmetallic chemical element in the carbon family while silicone refers to the synthetic, man-made polymer derived from silicon. For examination purposes, the material will be treated as a silicon insert as further reflected in the specification ([0024], lines 8, 9, 10, and 11; [0028], line 5).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3, 4, 5, and 6 recite the limitation “the material” in line 4 of claim 1, line 1 of claims 3 and 5, and line 2 of claims 4 and 6. This limitation is unclear as to whether “the material” refers to the material disposed in the cavity of the top portion of the clamp or the material of the top portion of the clamp. For examination purposes, the examiner has interpreted “the material” as referring to the material disposed in the cavity of the top portion of the clamp. It is suggested that claim 1, line 4 be amended to state “in which the same material of the top portion cavity is also disposed” and claims 3, 4, 5, and 6 be amended to state “the material disposed in the cavity.”  Claims 2, 7, and 8 are indefinite due to dependence.
Claim 6 recites the limitation “the apparatus of claim 4.” This limitation is unclear and renders the claim indefinite because it is unclear what claim it should be dependent from. For examination purposes, claim 6 is interpreted as depending from claim 5 instead of claim 4 because it appears that claim 6 should be dependent from claim 5 in the same way that claim 4 is dependent from claim 3. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Mackay (US 2015/0257553 A1) in view of Tschan, II (US 2015/0201672 A1).
Regarding claim 1, Mackay discloses an apparatus ([0028], lines 2-3; Fig. 4, hinge clip 100) comprising a top portion of a clamp ([0030], lines 11-12; Fig. 2, contact member 150) in which a material is disposed ([0030], lines 12-14; Fig. 2, second support surface 156) which is different from a material of the top portion of the clamp ([0021] and [0030], lines 4-5, support surface 136 material; [0037], lines 6-7, hinge clip 100 material; Fig. 1, first and second support surfaces 136, 156 and hinge clip 100); a bottom portion of the clamp ([0030], line 1; Fig. 2, support member 130) in which the material is disposed ([0030], lines 1-3; Fig. 2, first support surface 136); and a hinge disposed between the top portion of the clamp and the bottom portion of the clamp ([0011], line 2, hinge clip; [0016]; Figs. 2 and 4, contact member 150 and support member 130 coupled by a hinge connection) with a pass-through slot for an axis pin ([0017]; Figs. 2 and 4, holes 154 and 140 for pin 144) disposed inside a torsion spring ([0018]; Fig. 2, spring 142) with its torsion spring arms resting on both the top portion of the clamp and the bottom portion of the clamp ([0031], lines 17-19; Fig. 3, the spring 142 arms resting on the contact member 150 and the support member 130). 
Mackay does not explicitly disclose the top portion of the clamp comprising a cavity and the bottom portion of the clamp comprising a cavity.
Tschan, II teaches a similar hinge apparatus ([0008], lines 1-3) wherein the top portion of the clamp comprising a cavity ([0026], lines 3-4; Fig. 3, concave cavity 28) and the bottom portion of the clamp comprising a cavity ([0026], lines 3-4; Fig. 2, concave cavity 28).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Mackay to incorporate a cavity in the top and bottom portions of the clamp as taught by Tschan, II as a designated location for the support members to be inserted. 
Regarding claim 2, Mackay discloses the apparatus wherein the bottom portion of the clamp is affixed to an elongated handle ([0028], lines 4-5, mounting member 110; Fig. 3, mounting member 110 is affixed to support member 130) extending downwardly from the bottom portion of the clamp ([0011], lines 3-4, mounting member 110 can extend downwardly as it is pivotally connected to the support member 130). 
Regarding claim 7, Mackay discloses the apparatus wherein the hinge comprises a double-holed slot on a pair of protrusions extending from the top portion ([0017]; [0031], lines 5-7; Fig. 2, protrusion 152 with holed slot 154 extending from contact member 150) and a double-holed slot on a pair of protrusions extending from the bottom portion ([0017]; [0031], lines 3-5; Fig. 2, protrusion 138 with holed slot 140 extending from support member 130), and wherein a space between the protrusions on the top portion is smaller than a space between the protrusions on the bottom portion (Figs. 1 and 4, protrusion 138 is located outside protrusion 152 which would indicate the space between the top protrusions 152 is smaller than the space between the bottom protrusions 138). 

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Mackay (US 2015/0257553 A1) in view of Tschan, II (US 2015/0201672 A1) as applied to claim 1 above, and further in view of Rivers (US 10,172,399 B1).
Regarding claims 3 and 5, Mackay discloses the apparatus wherein the material is a silicon insert affixed to the top portion and the bottom portion ([0030], lines 4-7, silicon material that may be affixed; Fig. 2, first support surface 136 affixed to support member 130 and second support surface 156 affixed to contact member 150). 
Mackay in view of Tschan, II does not explicitly teach the apparatus comprising a T-shaped cavity track that form fits over a T-shaped cavity track. 
Rivers similarly teaches securing an insert (Col 1, lines 27-33) wherein the apparatus comprises a T-shaped cavity track that form fits over a T-shaped cavity track (Col 2, lines 55-62; Fig. 4).
 Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Mackay in view of Tschan, II to specifically incorporate the coupling mechanism of a T-shaped cross section and corresponding grooved opening as taught by Rivers as an alternative means to attaching and securing the insert.
Regarding claims 4 and 6, Rivers teaches the apparatus wherein the silicon insert comprises a lip protruding on both sides of the material (Figs. 3 and 4, front surface 122 of the rail member 120 protrudes on both sides). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mackay (US 2015/0257553 A1) in view of Tschan, II (US 2015/0201672 A1) as applied to claim 1 above, and further in view of Ratzlaff et al. (US 2018/0274699 A1).
Regarding claim 8, Mackay in view of Tschan, II does not explicitly teach the apparatus comprising a stop block affixed to the top portion which prevents movement of the top portion past a particular angle by causing the stop block to engage with the bottom portion.
Ratzlaff et al. teaches a similar hinge apparatus ([0050]; Fig. 1) comprising a stop block affixed to the top portion ([0062], lines 2-7; Fig. 3, blocking surface 117 of first clamp section 106) which prevents movement of the top portion past a particular angle by causing the stop block to engage with the bottom portion ([0062], lines 2-7).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Mackay in view of Tschan, II to incorporate a blocking surface as taught by Ratzlaff et al. as a means to prevent the top portion of the clamp from rotating further away from the bottom portion of the clamp and to form an angle limit stop between the two portions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELLY N DOLAN whose telephone number is (571)272-1298. The examiner can normally be reached Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.N.D./Examiner, Art Unit 1747                                                                                                                                                                                                        

/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747